Citation Nr: 0027339	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  97-25 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for sarcoidosis.

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a gunshot wound of the right chest, 
involving pleurisy, fibrosis, and injury to Muscle Group XXI. 

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a gunshot wound of the right chest, 
involving injury to Muscle Group I.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant
ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from December 1962 to January 
1966 and from November 1977 to March 1981.  He was awarded 
the Purple Heart Medal for injuries sustained in combat.  His 
claims come before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.

A supplemental statement of the case issued in April 1999 
held that the veteran's appeal with respect to his claim for 
an increased rating for sarcoidosis was untimely.  The Board 
disagrees.  A May 1996 rating decision denied an increased 
rating for each of the three issues listed on page one, 
including sarcoidosis.  A rating decision issued in September 
1996, however, only addressed the issues concerning residuals 
of a gunshot wound, with no mention of the issue concerning 
sarcoidosis.  The veteran filed a notice of disagreement in 
March 1997, indicating that he disagreed with the September 
1996 decision.  Although that decision made no mention of 
sarcoidosis, a statement of the case was issued in March 
1997, addressing all three issues.  The veteran responded by 
filing a VA Form 9 (Appeal to Board of Veterans' Appeals) in 
August 1997 which listed sarcoidosis as an issue he wished to 
appeal.  The RO subsequently issued supplemental statements 
of the case in November 1997, October 1998, and January 1999, 
each of which addressed the issue concerning sarcoidosis.  In 
a supplemental statement of the case issued in April 1999, 
however, the RO indicated that the veteran's appeal with 
respect to sarcoidosis was untimely.  

An appeal consists of a timely filed notice of disagreement 
in writing, and, after a statement of the case has been 
furnished, a timely substantive appeal.  See 38 U.S.C.A. § 
7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (1999).  A written communication from a claimant or 
his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a notice of disagreement.  See 38 C.F.R. 
§ 20.201.  A claimant or his or her representative must file 
a notice of disagreement with a determination by the agency 
of original jurisdiction within one year from the date that 
the agency mails notice of the determination to him or her.  
38 C.F.R. § 20.302.

The Board recognizes that the veteran's March 1997 notice of 
disagreement does not explicitly state that he wished to 
disagree with the May 1996 rating decision.  Nevertheless, 
the RO clearly interpreted that document as expressing 
disagreement with the May 1996 decision, which did adjudicate 
the issue involving sarcoidosis.  This interpretation is 
evidenced by the fact that the RO issued a statement of the 
case followed by three supplemental statements of the case 
which discussed the issue of an increased rating for 
sarcoidosis.  Under these circumstances, the Board finds that 
the veteran perfected a timely appeal concerning the issue of 
an increased rating for sarcoidosis. 


FINDINGS OF FACT

1.  The veteran's sarcoidosis is productive of some dyspnea 
on exertion, mild lung dysfunction, FEV-1 values of 60 and 71 
percent of the predicted value, FEV-1/FVC values of 60 and 72 
percent, and a DLCO value of 66 percent of the predicted 
value.  However, there is no objective evidence of any 
extensive fibrosis, severe dyspnea on slight exertion, or 
that this disability has caused marked interference with 
health.

2.  The veteran is right handed.

3.  The veteran's residuals of a gunshot wound of the right 
chest, involving pleurisy, fibrosis and injury to Muscle 
Group XXI, have not caused adhesions of the diaphragm, 
restricted excursions, moderate myocardial deficiency, 
restricted expansion of the lower chest, compensating 
contralateral emphysema, deformity of the chest, scoliosis, 
or hemoptysis at intervals.

4.  The veteran's residuals of a gunshot wound of the right 
chest, involving injury to Muscle Group I, are characterized 
by good strength, mildly tender scars, abductive flexion of 
130 degrees, internal and external rotation of 75 degrees, no 
significant muscle or neurological damage of the right 
shoulder, and no neurovascular damage of the right arm. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.20, 4.27, 
4.97, Diagnostic Codes 6802 (1996) and 6846 (1999).

2.  The criteria for a rating in excess of 20 percent for 
residuals of a gunshot wound of the right chest, involving 
pleurisy, fibrosis and injury to Muscle Group XXI, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
3.321(B)(1), 4.1-4.14, 4.20, 4.27, 4.96, 4.97, Diagnostic 
Codes 6818 (1996) and 6843 (1999).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound of the right chest, involving 
injury to Muscle Group I, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.40-4.46, 4.48, 4.49, 4.56, 4.72, 4.73, Diagnostic 
Code 5301 (1997 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that in October 1965 the 
veteran sustained a gunshot wound to his chest from sniper 
fire while serving in Vietnam.  The bullet entered the right 
anterior chest and exited the right posterior chest.  He 
developed a hemopneumothorax and underwent a thoracotomy with 
placing of chest tubes.  Chest X-rays revealed infiltrates 
along the right heart border and resulting pleural thickening 
from the operation.  Subsequent X-rays consistently showed 
resolving pleural thickening.  Pulmonary function testing 
initially showed mild restriction of breathing capacity, 
which progressively improved until he was discharged, at 
which time no evidence of restrictive process in pulmonary 
ventilation was shown. 

The RO granted service connection for residuals of that 
injury in a May 1966 rating decision.  In particular, service 
connection was granted for residuals of a gunshot wound of 
the right chest, involving pleurisy, fibrosis, and injury to 
Muscle Group XXI, for which a 20 percent rating was assigned 
under Diagnostic Code 6818.  Service connection was also 
granted for residuals of a gunshot wound of the right chest, 
involving injury to Muscle Groups I and II, for which a 10 
percent rating was assigned under Diagnostic Code 5301.  The 
effective date for both disabilities was determined to be 
January 1966.  (A supplemental statement of the case issued 
in November 1997 recharacterized the second issue as 
residuals of a gunshot wound with damage to Muscle Group I, 
while excluding Muscle Group II.)  

In April 1982, the RO also granted service connection for 
sarcoidosis and assigned a 30 percent rating under Diagnostic 
Code 6350.  That decision was based, in part, on service 
medical records showing that the veteran was hospitalized in 
June 1980 for a five month history of weight loss and 
fatigue.  The diagnosis was sarcoidosis with hilar adenopathy 
with restrictive lung disease, granulomatis hepatitis and 
anterior uveitis.  

In January 1996, the veteran filed a claim seeking increased 
ratings for all three of his service-connected disabilities.  
Rating decisions rendered in May 1996 and September 1996 
denied each of the veteran's claims.  The veteran disagreed 
with those decisions, and this appeal ensued. 

At his employer's request, the veteran was seen at University 
Mednet in January and February 1996 for sarcoidosis.  During 
his initial evaluation in January, the veteran reported that 
his sarcoid symptoms had been relatively stable.  It was 
noted that he had been off steroids for approximately one 
year.  He denied coughing, increased dyspnea, fevers, chills, 
sweats, PND orthopnea, or edema.  The veteran also reported 
having "multiple pneumonias" which had been treated with 
antibiotics.  According to the veteran, pulmonary function 
testing revealed 60 percent of lung functioning.  He 
indicated that he was unable to keep up with others his age.  
He added, however, that he was able to perform daily 
activities and climb stairs "as long as he was not pushed."  
He explained that he was temporarily placed "off duty" by 
his employer due to his pulmonary problems.  The physician 
concluded that the veteran's symptoms appeared to be mild, 
although significant lung dysfunction was suspected.  

Pulmonary function testing in February 1996 showed forced 
expiratory volume in one second (FEV-1) of 71 percent of the 
predicted value.  The ratio of forced expiratory volume in 
one second to forced vital capacity (FEV-1/FVC) was 60 
percent prior to using a bronchodilator, and diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO (SB)) was 66 percent of the predicted value.  X-
ray examination in January 1996 revealed mediastinal and 
hilar adenopathy coupled with extensive parenchymal 
abnormality.  The differential was long and included that of 
sarcoidosis; however, inflammatory or infectious etiologies, 
other granulomatous diseases, and neoplasm, particularly that 
of lymphoma, could not be excluded. 

The veteran was afforded three VA examinations in March 1996 
to evaluate his respiratory system, his muscles of the chest 
and shoulder, and his residual scars.  At the respiratory 
examination, he reported shortness of breath at rest and on 
exertion, as well as daily morning sputum which was greenish-
gray in color.  No hemoptysis was present.  Physical 
examination revealed symmetrical air-lung expansion.  Fair to 
moderate vesicular breath sounds were present bilaterally.  
There was a thoracotomy scar extending from midline to below 
the right scapula at the right posterior side.  X-rays of the 
chest disclosed extensive chronic changes of both hilar areas 
with parenchymal changes bilaterally and elevated right 
diaphragm adhesions.  All of these changes were attributed to 
sarcoidosis.  

The veteran's scars were examined by VA in March 1996, at 
which time he reported constant pain and discomfort with 
bending.  The examiner recorded the veteran's history of a 
gunshot wound with status post thoracotomy in the right 
chest.  A 40 cm residual scar from the thoracotomy incision 
was observed.  The scar was mildly tender, with no keloid 
formation, adherence, or herniation.  There was also no 
evidence of inflammation, swelling, depression, interference 
with vascular supply, or ulceration.  The veteran reported 
increased pain with changes in weather and excess use of the 
right arm.

At his muscle examination in March 1996, the veteran 
described pain on motion of the right arm and shoulder.  He 
said he was unable to perform overhead activities due to 
pain.  Objectively, a large, mildly tender scar was observed 
over the right chest.  The right shoulder, scapula, and 
thorax demonstrated good strength on motion.  There was good 
chest expansion.  No evidence of muscle hernia or damage to 
any tendons were shown.  The diagnoses were: (1) status post 
gunshot wound to the chest with thoracotomy, with tenderness 
at scar, mild pain with changes in the weather, and an 
inability to do overhead activities; and (2) sarcoidosis. 

VA outpatient treatment reports dated from 1996 through 1997 
were considered, some of which pertain to sarcoidosis.  These 
reports document the veteran's complaints of shortness of 
breath with climbing stairs and occasional cough with sputum.  
In June 1996, he reported an eighteen month history of 
variable dyspnea and wheezing on exertion, which could occur 
while merely walking to the porch.  A November 1996 entry 
includes a diagnosis of "sarcoidosis - off steroids now, 
condition stable."  It was noted at that time that the 
veteran had been tapered off steroids for approximately one 
month prior.  The veteran also suffered from an upper 
respiratory infection of a three week duration.

In 1997, the veteran testified before a hearing officer at 
the RO concerning his service-connected disabilities.  He 
testified that he suffered from coughing and increased 
shortness of breath over the past two to three years.  With 
respect to his gunshot wounds, he described painful and 
tender scars, which he argued warranted separate ratings 
under Esteban v. Brown, 6 Vet. App. 259 (1994).  He stated 
that he currently worked for a company as a security guard, 
which required a lot of walking.  He explained, however, that 
he was unable to pursue his career goal of becoming a 
carpenter because he was unable to tolerate the dust and dirt 
associated with that work.  He also said that carpentry work 
required too much exertion.  

An August 1998 VA muscles examination report included the 
veteran's complaints of chest wall pain, described as 
achiness, soreness, and tenderness in the chest wall.  The 
right shoulder was also characterized by stiffness and 
soreness, which had resulted in limitation in range of motion 
of the right shoulder.  Physical examination showed a 2.0 cm 
scar at the anterior chest, a 5.0 cm scar at the posterior 
chest, and a long thoracotomy scar at the right side of the 
chest.  The scars were described as "a little bit" tender 
and sore.  No muscle loss, muscle damage, or loss of function 
were identified.  Pain was reported with inspiration and 
expiration.  The veteran stated that the right shoulder was 
productive of pain and some stiffness with both active and 
passive motion.  The right shoulder demonstrated 130 degrees 
of abductive flexion and 75 degrees on internal and external 
rotation, with pain observed on all motion.  No primary 
shoulder muscle injury or damage was identified.  The right 
arm also showed no neurovascular damage.  The diagnosis was 
"residual shell fragment wound right chest."

The veteran was afforded an additional VA respiratory 
examination in August 1998.  The examiner recorded the 
veteran's history concerning his gunshot wound of the right 
chest with pleurisy in 1966, as well as his pulmonary 
sarcoidosis diagnosed in 1980.  The veteran stated that he 
currently experienced reduced physical endurance which 
precluded him from being able to participate in sports.  He 
described shortness of breath with climbing one flight of 
stairs.  He denied having a cough or sputum.  He used 
Albuterol and Atrovent inhalers.  Objectively, the veteran 
exhibited no shortness of breath.  Breath sounds were fairly 
audible in both lung fields.  There was no cough or sputum.  
Ordinary physical activity did not produce any shortness of 
breath.  No weight loss was identified.  Chest X-rays showed 
no changes compared to the previous study.  Pulmonary 
function testing showed an FEV-1 value of 60 percent of the 
predicted value, and an FEV-1/FVC value of 72 percent prior 
to using a bronchodilator.  The examiner interpreted these 
results as showing a normal FEV1/VC ratio, and a restrictive 
impairment based on a reduced vital capacity.  The examiner 
concluded with diagnoses of (1) history of pulmonary sarcoid, 
diagnosed in 1980, and (2) history of gunshot wound, right 
chest, with pleurisy in 1966. 

II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are plausible and capable of 
substantiation and are, therefore, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  The Board also is satisfied that 
all relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  See 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990). 

A.  Sarcoidosis

At the time the veteran filed his claim in 1996, there was no 
specific diagnostic code for sarcoidosis.  The RO rated the 
veteran's sarcoidosis by analogy under Diagnostic Code 6399-
6350, which refers to lupus erythematosus, systemic 
(disseminated).  The provisions of 38 C.F.R. § 4.27 provide 
that when rating an unlisted condition by analogy, a built-up 
diagnostic code number will be employed.  The first two 
digits will be selected from that part of the schedule most 
closely identifying the part, or system, of the body 
involved; the last 2 digits will be "99" followed by an 
additional specific diagnostic code after a hyphen to 
identify the basis for the assigned rating.  See 38 C.F.R. § 
4.27.  

The Board finds, however, that the veteran's sarcoidosis is 
most analogous to pneumoconiosis, unspecified, under 
Diagnostic Code 6802.  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of a diagnostic code should be upheld so long as it is 
supported by explanation and evidence). Diagnostic Code 6802 
is more appropriate to rate the veteran's sarcoidosis, as it 
contemplates pulmonary dysfunction.  In contrast, Diagnostic 
Code 6350 is used to evaluate symptomatology associated with 
lupus.

Under Diagnostic Code 6802, a 10 percent rating is warranted 
for sarcoidosis which is definitely symptomatic with 
pulmonary fibrosis and moderate dyspnea on extended exertion.  
A 30 percent rating requires moderate symptomatology with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests.  A 60 
percent rating requires severe symptomatology with extensive 
fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  A 100 
percent rating is provided for pronounced disability, with 
the extent of lesions comparable to far advanced pulmonary 
tuberculosis or pulmonary function tests confirming a 
markedly severe degree of ventilatory deficit, with dyspnea 
at rest and other evidence of severe impairment producing 
total incapacity.  See 38 C.F.R. § 4.97.

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for respiratory 
disorders, effective October 7, 1996.  See 61 Fed. Reg. 
46,720 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The Board must, therefore, consider both 
the former and the revised criteria and apply the version 
more favorable to the veteran.

Effective October 7, 1996, sarcoidosis was added to the 
rating schedule under Diagnostic Code 6846.  Under this 
diagnostic code, a 30 percent rating is warranted for 
sarcoidosis where there is pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  A 60 percent rating is 
warranted for sarcoidosis where there is pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control.  A 100 percent rating is 
warranted for sarcoidosis where there is cor pulmonale; or 
cardiac involvement with congestive heart failure; or 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment.  This Diagnostic Code 
indicates that the active disease or residuals of sarcoidosis 
may otherwise be rated as chronic bronchitis (Diagnostic Code 
6600) and extra-pulmonary involvement under the specific body 
system involved.  In addition, the active disease or 
residuals can be rated as chronic bronchitis under Diagnostic 
Code 6600 and any extra-pulmonary involvement is for 
consideration under the specific body system involved.  38 
C.F.R. § 4.97, Diagnostic Code 6846 (in effect as of October 
7, 1996).


The general rating formula for bronchitis is as follows:  A 
30 percent rating is for assignment on showing of FEV-1 of 56 
to 70 percent predicted; or FEV-1/FVC of 56 to 70 percent; or 
DLCO (SB) 56 to 65 percent predicted.  A 60 percent rating 
requires a FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC 
of 40 to 55 percent; or DLCO (SB) of 40 to 55 percent 
predicted; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
rating is assigned for FEV-1 less than 40 percent of 
predicted value; or FEV-1/FVC less than 40 percent; or DLCO 
(SB) less than 40 percent predicted; or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption; or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by Echo or 
cardiac catheterization); or episode(s) of acute respiratory 
failure; or requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Diagnostic Code 6600 (1999).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 30 percent for the veteran's 
sarcoidosis under both the former and the revised rating 
criteria.  Applying the former criteria, Diagnostic Code 
6802, the Board points out that there is simply no evidence 
of that this disability is productive of severe 
symptomatology with extensive fibrosis, severe dyspnea on 
slight exertion with corresponding ventilatory deficit 
confirmed by pulmonary function tests, or marked impairment 
of health.  In this respect, none of the clinical evidence 
shows that the veteran currently suffers from extensive 
fibrosis.  In fact, no fibrosis has been present since a VA 
examination in January 1984, which is of minimal value in 
determining the present rating.  Francisco, 7 Vet. App. at 58 
(holding that the present level of disability is of primary 
concern).  Moreover, while the veteran suffers from some 
dyspnea, severe dyspnea on slight exertion has not been 
identified.  For example, when examined at University Mednet 
in 1996, the veteran denied increased dyspnea and stated that 
he was able to perform daily activities and climb stairs.  
This is consistent with a medical opinion contained in that 
report which characterized the veteran's symptoms as mild.  
Although significant lung dysfunction was suspected, none was 
confirmed.  At his VA respiratory examination in August 1998, 
the veteran described shortness of breath with climbing 
stairs; however, no allegation of severe dyspnea on slight 
exertion was reported and no objective evidence of shortness 
of breath was shown on examination.  Finally, no medical 
opinion of record indicates that the veteran suffers from 
marked impairment of health as a result of his sarcoidosis.  
Accordingly, the preponderance of the evidence is against a 
rating in excess of 30 percent for the veteran's sarcoidosis 
under Diagnostic Code 6802.  

Furthermore, Diagnostic Code 6846 also does not afford the 
veteran a rating higher than 30 percent for the veteran's 
sarcoidosis.  The veteran is not currently on systemic high 
dose (therapeutic) corticosteroids for control.  When seen at 
University Mednet in 1996, the veteran reported having been 
off steroids for approximately one year.  There is also no 
evidence of any cor pulmonale, or cardiac involvement with 
congestive heart failure, or progressive pulmonary disease 
with fever, night sweats, and weight loss despite treatment.  
In addition, it has not been demonstrated that the effects of 
the symptoms related to sarcoidosis have resulted in an FEV-1 
value of 40 to 55 percent predicted, an FEV-1/FVC value of 40 
to 55 percent, a DLCO (SB) value of 40 to 55 percent 
predicted, or a maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  See 38 C.F.R.    § 
4.97, Diagnostic Code 6600.  As noted, pulmonary function 
testing revealed FEV-1 values of 60 and 71 percent of the 
predicted value, FEV-1/FVC values of 60 and 72 percent, and a 
DLCO value of 66 percent of the predicted value.  In short, 
the preponderance of the evidence is against a rating in 
excess of 30 percent under Diagnostic Code 6846.

In conclusion, the Board finds that the preponderance of the 
evidence is against a rating in excess of 30 percent for the 
veteran's service-connected sarcoidosis.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56.



B.  Residuals of a gunshot 
wound involving Muscle Group 
XXI

The veteran's disability due to residuals of a gunshot wound 
of the right chest, involving pleurisy, fibrosis, and injury 
to Muscle Group XXI, is currently rated as 20 percent 
disabling under Diagnostic Code 5321, which involves 
respiratory Muscle Group XXI.  See 38 C.F.R. § 4.73.  Because 
20 percent is the maximum rating allowed under this 
Diagnostic Code, the Board must determine whether any other 
applicable diagnostic code warrants a higher rating for this 
disability.  See Butts, 5 Vet. App. at 539. 

The Board notes that several diagnostic codes pertaining to 
respiratory disorders are potentially applicable to the 
veteran's residual gunshot wound disability of the chest.  As 
noted above, the Board must keep in mind that VA promulgated 
new regulations amending the rating criteria for respiratory 
disorders, effective October 7, 1996.  See 61 Fed. Reg. 
46,720 (1996) (codified at 38 C.F.R. pt. 4).  See Karnas, 1 
Vet. App. at 313.

Prior to October 7, 1996, residuals of injuries to the 
pleural cavity, including gunshot wounds, were rated under 
Diagnostic Code 6818, which provided a 20 percent rating when 
the resulting disability was moderate, with a bullet or 
missile retained in the lung, with pain or discomfort on 
exertion; or, with scattered rales or some limitation of 
excursion of the diaphragm or of lower chest expansion.  A 40 
percent rating was awarded for moderately severe disability, 
with pain in the chest and dyspnea on exertion (exercise 
tolerance test), adhesions of the diaphragm, with restricted 
excursions, moderate myocardial deficiency, and one or more 
of the following: thickened pleura, restricted expansion of 
the lower chest, compensating contralateral emphysema, 
deformity of the chest, scoliosis, or hemoptysis at 
intervals.  A 60 percent rating was assigned where there was 
evidence of tachycardia, dyspnea, or cyanosis on slight 
exertion, adhesions of the diaphragm or pericardium with 
marked restriction of excursion, or a poor response to 
exercise.  A 100 percent rating required that the residuals 
be totally incapacitating.  38 C.F.R. § 4.97, Diagnostic Code 
6818 (effective prior to October 7, 1996). 

The amendments to the respiratory disability regulations 
removed Diagnostic Code 6818 and added Diagnostic Code 6843, 
which pertains to traumatic chest wall defect, pneumothorax, 
hernia, etc.  Under Diagnostic Code 6843, a 10 percent rating 
is assigned when test results show an FEV-1 value of 71 to 80 
percent predicted, or an FEV-1/FVC value of 71 to 80 percent, 
or an (DLCO (SB)) value of 56 to 80 percent predicted.  A 30 
percent rating is in order when test results show an FEV-1 
value of 56 to 70 percent predicted, or an FEV-1/FVC value of 
56 to 70 percent, or an DLCO (SB) value of 56 to 65 percent 
predicted.  A 60 percent rating requires an FEV-1 value of 40 
to 55 percent predicted, or an FEV-1/FVC value of 40 to 55 
percent, or an DLCO (SB) value of 40 to 55 percent predicted, 
or maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent rating requires an 
FEV-1 value less than 40 percent of predicted value, or an 
FEV- 1/FVC value less than 40 percent, or an DLCO (SB) value 
less than 40 percent predicted, or maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or cor pulmonale (right heart 
failure), or right ventricular hypertrophy, or pulmonary 
hypertension (shown by Echo or cardiac catheterization), or 
episode(s) of acute respiratory failure, or requires 
outpatient oxygen therapy.   See 38 C.F.R. § 4.97, Diagnostic 
Code 6843 (in effect as of October 7, 1996).

Before rating the veteran's gunshot wound disability under 
Diagnostic Codes 6818 and 6843, the Board must keep in mind 
that the veteran's sarcoidosis is currently rated as 30 
percent disabling under Diagnostic Codes 6802 and 6846.  
38 C.F.R. § 4.96 provides that ratings for coexisting 
respiratory conditions under Diagnostic Codes 6600 through 
6817, and 6822 through 6847, may not be combined.  Where 
there is lung or pleural involvement, ratings under 
Diagnostic Codes 6819 and 6820 may not be combined with each 
other, or with Diagnostic Codes 6600 through 6817 or 6822 
through 6847.  A single rating is to be assigned under the 
diagnostic code that reflects the predominant disability, 
with elevation to the next higher rating where the severity 
of the overall disability warrants such elevation.  Id.  (The 
regulatory changes, which became effective October 7, 1996, 
did not change the rule against combined ratings).  
Therefore, as the veteran's sarcoidosis is currently rated as 
30 percent disabling under Diagnostic Code 6846, a separate 
rating under Diagnostic Code 6818 or Diagnostic Code 6843 in 
this instance is not permitted.  However, the Board must 
determine whether a single rating in excess of 30 percent is 
warranted under either Diagnostic Code 6818 or Diagnostic 
Code 6843.  38 C.F.R. § 4.96.

Neither Diagnostic Code 6818 nor Diagnostic Code 6843 affords 
the veteran a rating in excess of 30 percent for his gunshot 
wound disability.  Under Diagnostic Code 6818, the evidence 
does not show a moderate disability, with adhesions of the 
diaphragm, restricted excursions, moderate myocardial 
deficiency, and one or more of the following: thickened 
pleura, restricted expansion of the lower chest, compensating 
contralateral emphysema, deformity of the chest, scoliosis, 
or hemoptysis at intervals.  Moreover, there is no evidence 
of any tachycardia, dyspnea or cyanosis on slight exertion, 
adhesions of the diaphragm or pericardium with marked 
restriction of excursion, or a poor response to exercise, as 
required for a 60 percent rating under Diagnostic Code 6818.  
Finally, as pulmonary function testing revealed FEV-1 values 
of 60 and 71 percent of the predicted value, FEV-1/FVC values 
of 60 and 72 percent, and a DLCO value of 66 percent of the 
predicted value, no basis exists for granting a rating in 
excess of 30 percent for the veteran's gunshot wound 
disability.

The Board thus finds that the preponderance of the evidence 
is against a rating in excess of 20 percent for the veteran's 
residuals of a gunshot wound of the right chest, involving 
pleurisy, fibrosis, and injury to Muscle Group XXI.  
Therefore, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55-56.

C.  Residuals of a gunshot 
wound involving Muscle Group I

The veteran's disability due to residuals of a gunshot wound 
of the right chest, involving injury to Muscle Group I, is 
currently rated as 10 percent disabling under Diagnostic Code 
5321.  The Board notes that the regulations pertaining to 
muscle injuries were revised in June 1997, effective July 3, 
1997. 62 Fed. Reg. 20235-30240 (1997).  See Karnas, 1 Vet. 
App. at 312-13.  After reviewing the regulations in effect at 
the time of the veteran's claim and the changes effective 
July 3, 1997, the Board finds that the amendments did not 
substantially change the criteria pertinent to the veteran's 
disability, but rather added current medical terminology and 
unambiguous criteria.  Indeed, a careful review of the 
revisions reveals that the changes did not disturb the 
criteria for rating muscle injuries of the shoulder under 
Diagnostic Code 5301.  As such, the amendment does not impact 
the consideration of this claim.  Accordingly, the Board 
finds that there is no prejudice to the veteran in 
adjudicating his claim under the revised criteria.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Muscle injuries due to gunshot and shell fragment wounds are 
classified into four general categories: slight, moderate, 
moderately severe, and severe.  The factors considered in 
rating the severity of a muscle injury are: the velocity, 
trajectory and size of the missile which inflicted the 
wounds; the extent of the initial injury and duration of the 
hospitalization; the therapeutic measures required to treat 
the disability; and the current objective findings, such as 
evidence of damage to muscles, nerves and bones which results 
in pain, weakness, limited or excessive motion, shortening of 
extremities, scarring, or loss of sensation.  38 C.F.R. § 
4.56.

The veteran's gunshot wound of the right chest has been 
evaluated as involving Muscle Group I, comprised of the 
extrinsic muscles of the shoulder girdle, i.e., the 
trapezius, levator scapulae, and serratus magnus.  These 
muscles affect the functions of upward rotation of the 
scapula and elevation of arm above the shoulder level.  For 
the dominant arm, a severe injury warrants a 40 percent 
rating; a moderately severe warrants a 30 percent rating; 
moderate disability merits a 10 percent rating; and a slight 
disability warrants a noncompensable (zero percent) rating.  
38 C.F.R. § 4.73, Diagnostic Code 5301.  The record shows 
that the veteran is right handed.

Currently, the veteran is in receipt of a 10 percent rating 
for this disability, which reflects moderate injury, as 
demonstrated by the following: (i) Type of injury.  Through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability [loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement], particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
(iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2)

For a moderately severe muscle injury, the regulation 
contemplates the following:  (i) Type of injury.  Through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  (ii) History and complaint.  Service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability [loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement], if present, evidence of inability 
to keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Severe muscle injury encompasses the following: (i) Type of 
injury.  Through and through or deep penetrating wound due to 
high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring.  
(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability [loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement], 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements.  (iii) Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D)
	Visible or measurable atrophy.  (E) Adaptive contraction 
of an opposing group of muscles.  (F) Atrophy of muscle 
groups not in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Based on the foregoing, the Board finds that the evidence of 
record does not provide any basis for a rating in excess of 
10 percent for the veteran's residuals of a gunshot wound 
involving Muscle Group I, as the clinical evidence does not 
show this disability to be more than moderate under 
applicable rating criteria.  In considering the history, the 
Board notes that this injury was a through and through wound 
from a high-velocity missile, with no retained fragment.  
Records at the time of that injury show no complaint of 
cardinal signs and symptoms of muscle disability, i.e., loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement, nor is there evidence of an inability to keep up 
with work requirements.  More importantly, the current 
clinical evidence shows no significant muscle or neurological 
damage of the right shoulder.  The March 1996 VA examination 
report noted that the right shoulder, scapula, and thorax 
demonstrated good strength on motion, with no evidence of 
muscle herniation or damage to any tendons.  A VA examiner in 
August 1998 also concluded that no muscle loss, muscle 
damage, or loss of function of the right shoulder and chest 
were present.  It was further noted that no neurovascular 
damage of the right arm was observed.  The right shoulder 
demonstrated 130 degrees of abductive flexion and 75 degrees 
on internal and external rotation.  Under these 
circumstances, the veteran's residuals of a gunshot wound of 
the right chest, involving Muscle Group I, are most 
consistent with a 10 percent rating under Diagnostic Code 
5301.  38 C.F.R. § 4.73. 

The Board has also considered the veteran's argument that a 
separate 10 percent rating is warranted for his residual 
scars.  The Board notes that if symptomatology associated 
with a wound scar is separate and distinct from 
symptomatology associated with the diagnostic code criteria 
for muscle injury, then the disability may be considered for 
a separate rating.  The Board notes that rating of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  In Esteban, 
supra, it was held that the described conditions in that case 
warranted 10 percent ratings under three separate diagnostic 
codes, none of which provided that a veteran may not be rated 
separately for the described conditions.  Therefore, the 
conditions were to be rated separately under 38 C.F.R. § 
4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, 6 Vet. 
App. at 261.  The critical element cited was "that none of 
the symptomatology for any one of those three conditions 
[was] duplicative of or overlapping with the symptomatology 
of the other two conditions."  Id. at 262.

Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a separate 10 
percent rating is provided for superficial scars found to be 
tender and painful on objective demonstration.  In this case, 
no distinct symptomatology from the gunshot wound scar has 
been identified.  Clinical findings did show that the 
veteran's scars were mildly tender, but there was no evidence 
of any keloid formation, adherence, herniation, inflammation, 
swelling, depression, vascular supply, or ulceration.  The 
mild tenderness associated with these scars has already been 
considered in rating the veteran's disability involving 
Muscle Group I.  Thus, no distinct symptomatology from these 
scars has been identified which would warrant a separate 10 
percent rating under Diagnostic Code 7804. 

In rating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  In determining the appropriateness of the 
currently assigned 10 percent rating for the veteran's 
service-connected disability, the Board notes that there is a 
similarity between the cardinal signs and symptom of muscle 
disability as set forth in 38 C.F.R. § 4.56(c) and the 
requirements set forth in 38 C.F.R. §§ 4.40 and 4.45.  
Although ratings for muscle injury are not specifically based 
on limitation of joint motion, but rather based on the degree 
of injury to the muscle, the provisions are sufficiently 
similar such that it would be tantamount to pyramiding to 
consider the provisions of 38 C.F.R. §§ 4.40 and 4.45 along 
with the provisions of 38 C.F.R. § 4.56(c) in rating muscle 
injury.  Thus, the veteran's complaints of pain and weakness 
have been considered in determining a moderate degree of 
muscle injury.  Further, although the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 would be applicable to ratings under 
diagnostic codes which contemplate joint pathology, no joint 
pathology has been identified as being a residual of the 
shrapnel wound in question. 

As the evidence of record demonstrates that the veteran's 
residuals of a gunshot wound of the right shoulder, involving 
Muscle Group I, are most consistent with a moderate 
disability, the Board can only conclude that the 
preponderance of the evidence is against a rating in excess 
of 10 percent.  Accordingly, the doctrine of reasonable doubt 
need not be considered.  See 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 54-56.


D.  Consideration of an extra-schedular rating

The potential application of the various provisions of Title 
38 of the Code of Federal Regulations (1999) have been 
considered.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  In exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular rating commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, there has been no showing that any of the 
disabilities under consideration have independently caused 
marked interference with employment (beyond that interference 
contemplated in the assigned ratings), necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards.  The Board has 
considered the veteran's testimony that his disabilities 
preclude him from pursuing a career as a carpenter.  
Nevertheless, the veteran is currently employed full time as 
a security guard.  Although he stated that he was currently 
placed "off duty" by his supervisor due to his respiratory 
problems, he remains employed at that company during this 
temporary leave.  Thus, in the absence of factors suggestive 
of an unusual disability picture, further development in 
keeping with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

A disability rating in excess of 30 percent for sarcoidosis 
is denied.

A disability rating in excess of 20 percent for residuals of 
a gunshot wound of the right chest, involving pleurisy, 
fibrosis, and injury to Muscle Group XXI, is denied. 

A disability rating in excess of 10 percent for residuals of 
a gunshot wound of the right chest, involving injury to 
Muscle Group I, is denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

